Action to recover benefits payable on account of total and permanent disability under a policy of life insurance. Judgment of the City Court of Yonkers, and order denying defendant’s motion to set aside the verdict and for a new trial, reversed on the facts and a new trial ordered, with costs to appellant to abide the event, upon the ground that the determination of the jury is against the weight of the evidence. Lazansky, P. J., Hagarty, Taylor and Close, JJ., concur; Johnston, J., dissents and votes to affirm the judgment and order appealed from.